* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. English translation for reference purpose only Exhibit Repayment Agreement Contract No.: Signed at:Shanghai Party A: JingAo Solar Co., Ltd. Party B: Jiangsu Shunda Semiconductor Development Co., Ltd. Regarding the *** long-term contract prepayment owed by Party B, Party A and Party B agree to the following repayment plan: * 1.
